Per Curiam.
Respondent, John C. Whitehead, was admitted to the practice of law in the State of Nebraska on June 29, 1964.
A disciplinary complaint is pending before the Counsel for Discipline of the Nebraska State Bar Association. Respondent was suspended from the practice of law on January 13, 1999, until farther order of this court.
On October 17, 1997, respondent was found guilty by a jury in the U.S. District Court for the District of Nebraska of, inter alia, check kiting, a violation of 18 U.S.C. § 1344(1) (1994). On April 8, 1999, the U.S. Court of Appeals for the Eighth Circuit affirmed one count of the conviction, the check-kiting violation. See U.S. v. Whitehead, Nos. 98-2289, 98-2290, 1999 WL 191178 (8th Cir. Apr. 8, 1999).
On May 20, 1999, respondent filed a “Voluntary Surrender of License” to practice law.
Respondent admits that his conduct violated his oath of office as an attorney and Canon 1, DR 1-102(A)(1) and (3), of the Code of Professional Responsibility. Respondent has freely and voluntarily consented to the entry of an order of disbarment and waived his right to notice, appearance, or hearing prior to entry of such an order.
The court concludes there is a basis for disbarment and hereby accepts respondent’s surrender of his license to practice law and orders him disbarred from the practice of law in the State of Nebraska, effective immediately. Respondent shall forthwith comply with Neb. Ct. R. of Discipline 16 (rev. 1996), and upon failure to do so, he shall be subject to punishment for contempt of this court.
Judgment of disbarment.
Miller-Lerman, J., not participating.